SWANN, Judge.
This is an appeal from an order of the trial court which dismissed the plaintiff’s amended complaint with prejudice.
An examination of the amended complaint reveals that it did not contain sufficient allegations of a nuisance, as defined in Fla.Stat. § 823.05, F.S.A., as to entitle the plaintiff to bring this action pursuant to Fla.Stat. § 64.11, F.S.A. The alleged misleading advertising may not be enjoined as a nuisance by this plaintiff under the facts here alleged. See also Fla.Stat. §§ 817.46 and 463.19, F.S.A.; Pompano Horse Club v. State, 93 Fla. 415, 111 So. 801, 52 A.L.R. 51 (1927).
Accordingly, the order of dismissal is hereby
Affirmed.